Citation Nr: 1724812	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-13 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating greater than 10 percent for degenerative joint disease, right ankle.

2. Entitlement to service connection for pes planus, right foot, secondary to service-connected right ankle condition.

3. Entitlement to service connection for peripheral neuropathy, right leg/ankle/foot, secondary to service-connected right ankle condition.

4. Entitlement to service connection for arthralgia of the right ankle/foot, secondary to service-connected right ankle condition.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1981 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In May 2015, the Board remanded the above-listed issue.  Pursuant to the remand instructions, the RO obtained a VA examination of the Veteran's right ankle disability and readjudicated the matter.  As discussed below, though the requested development was completed, it was not completed adequately.  The matter must be remanded for full compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In May 2015, the Board remanded the issue of entitlement to an increased rating for the Veteran's service-connected right ankle disability.  The Veteran reported that he was scheduled to have surgery on his right ankle, which would affect the planes and range of motion in his ankle.  A September 2016 letter from the Veteran's physician explained the Veteran underwent an ankle fusion that caused "loss of hindfoot motion."  The May 2016 VA examination does not adequately address the fusion surgery or any impairment caused by the surgery.  Although the examination noted the Veteran had no ankylosis, more rationale is required to explain how the fusion surgery did not cause ankylosis of his right ankle, especially since the Veteran's physician has stated he lost movement in his hindfoot.

As the opinion regarding the severity of the Veteran's service-connected right ankle disability is inadequate, a remand is necessary to obtain an adequate opinion and thus fulfil VA's duty to assist the Veteran in obtaining evidence to substantiate his claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Stegall, 11 Vet. App. at 271.

A December 2015 rating decision denied service connection for peripheral neuropathy, right leg/ankle/foot, arthralgia of the right ankle/foot, and pes planus of the right foot - all claimed as secondary to the service-connected right ankle condition.  In December 2016, the Veteran filed a VA Form 9 addressing these issues.  Although this was on a VA Form 9, this does not constitute an appeal to the Board, as there is a sequential process that must be followed to perfect an appeal.  The Board will construes the VA Form 9, submitted within one year of the 2015 rating decision, as a timely notice of disagreement (NOD).  When an appellant files a timely NOD as to a particular issue and no statement of the case (SOC) is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has not provided a SOC on these claims, so a remand is required.

The Veteran should understand that, after the RO issues an SOC, he must timely file a substantive appeal (e.g. VA Form 9) within 60 days in order to perfect his appeal and permit a decision on the merits by the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Although the Veteran submitted his NOD on a VA Form 9 and indicated he wanted a Board videoconference hearing, it should be emphasized that this is construed as an NOD only, and neither perfects the appeal before the Board nor properly requests a hearing.  The Veteran must file a timely substantive appeal again requesting a Board hearing if he desires one.  Since these claims are only at the NOD stage, it is not the appropriate point in the appellate process for him to request a Board hearing. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from both the Salisbury and Asheville VAMC and all associated clinics dated from 2016 to the present.

2. Only after obtaining the above identified records, to the extent they exist, the Veteran should be afforded a VA examination to address the severity of his right ankle disability.  The examiner must specifically state whether the ankle fusion surgery has resulted in ankylosis, and, if so, in what position.  The examiner's attention is drawn to a September 2016 letter from the Veteran's physician indicating that the ankle fusion that caused "loss of hindfoot motion."  See medical records received 12/13/16, page 3. 

3. Send the Veteran an SOC with respect to the issues of entitlement to service connection for pes planus, right foot secondary to service-connected right ankle condition, peripheral neuropathy, right leg/ankle/foot, secondary to service-connected right ankle condition, and arthralgia of the right ankle/foot, secondary to service-connected right ankle condition.  These claims will be considered by the Board only if a timely appeal is filed.
4. After completing the above and any other development deemed necessary, readjudicate the remanded issue of an increased rating for the right ankle.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




